Citation Nr: 1042985	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had service from February 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2006, May 2007, January 2008, and December 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

It is noted that the Veteran submitted copies of medical records 
to the Board after the most recent supplemental statement of the 
case, dated January 2010.  The Veteran did not submit a waiver of 
RO review; however, as the evidence is not pertinent to the 
claims on appeal, there is no reason to seek a waiver of 
consideration of the evidence by the RO or to remand the matter 
for RO consideration of the evidence.  38 U.S.C.A. § 20.1304 
(2010).


FINDINGS OF FACT

1.  The Veteran's PTSD psychiatric symptomatology has included, 
primarily, depressed mood, avoidance of others, diminished 
interest in activities, and some impairment of social and 
occupational functioning; collectively these symptoms are not 
indicative of occupational and social impairment with 
deficiencies in most areas.

2.  Objective audiological findings confirm that the Veteran has 
level I hearing in his left ear and level I hearing in his right 
ear.  There is no evidence of an exceptional pattern of hearing 
loss, and the Veteran's hearing loss is not productive of marked 
interference with employment and does not necessitate frequent 
hospitalizations.

3.  The Veteran's service-connected disabilities include PTSD, 
rated 50 percent disabling; tinnitus, rated 10 percent disabling; 
and bilateral hearing loss, rated as noncompensable, with a 
combined rating of 60 percent.

4.  The preponderance of the evidence is against finding that the 
Veteran's service-connected disabilities are so severe as to 
preclude all forms of substantially gainful employment consistent 
with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating grater than 50 percent for service-
connected PTSD have not been met.  38  U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic 
Code 9411 (2010).

2.  The criteria for a compensable rating for the Veteran's 
service-connected hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2010).

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-connected 
PTSD and bilateral hearing loss.  Disability ratings are 
determined by applying the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id.  at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

A.  PTSD

The Veteran's PTSD is currently assigned a 50 percent rating 
under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  
Diagnostic Code 9411 contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule 
that addresses service-connected psychiatric disabilities is 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-
IV contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-illness.  
Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned 
when there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In this case, a May 2005 VA outpatient treatment record states 
that the Veteran used to work as a machinist, but was forced to 
resign on or about February 2005 due to a positive drug test.  He 
also had a positive drug test in 2000.  He said his substance 
abuse started while serving in Vietnam and that he uses cocaine 
once per month.  

In this regard, it is important for the Veteran to understand 
that the Veteran's drug use cannot be a basis for a finding of 
TDIU or an increased rating for PTSD.  

Regarding his PTSD symptoms, the Veteran said he is unable to 
have good relationships; has experienced a change in motivation, 
interest, and energy levels; and has stopped participating in 
recreational activities.  He experiences almost constant 
intrusive thoughts of Vietnam.  The treating provider noted that 
the Veteran was well groomed and well oriented in all spheres; 
had low motor activity; was coherent, relevant and articulate; 
denied suicidal ideation; and had logical, clear thought 
processes; had intact memory, blunted affect, depressed mood, 
average intelligence, somewhat limited insight, and intact 
judgment.  The diagnosis noted cocaine abuse and said to rule out 
depressive disorder and PTSD.  A GAF score of 45 was noted.  A 
July 2005 record noted similar symptoms and a GAF of 50.  

While these records show a low GAF score, the symptoms do not 
represent occupational and social impairment with deficiencies in 
most areas according to the criteria under DC 9411.  
Specifically, the records do not show suicidal ideation, severe 
obsessional rituals, incoherent speech or thought processes, 
inability to function, or any similar symptoms representing the 
severity required for the higher rating.

The Veteran had a VA examination in June 2006.  The examiner 
reviewed the Veteran's history of employment and drug usage.  The 
Veteran reported that he had not worked since his forced 
retirement in 2005.  The examiner noted that the Veteran was 
fluent and articulate but had a limited vocabulary and poorly 
organized narrative.  His speech was logical and goal oriented 
and he had decreased range and intensity, but he responded to 
humor.  His affect was appropriate to mood and situation and he 
was alert and oriented.

The Veteran said he avoids others and blames his inability to 
have relationships on his Vietnam experience.  He was a loner at 
work and used narcotics as a coping mechanism.  At the time of 
the examination he lived alone and had given up fishing; however, 
he still enjoyed going to car shows and taking photographs.  He 
also reported sleep disturbance and impaired concentration.  The 
diagnosis was PTSD.  The examiner assigned a GAF score of 70.  

Based upon a review of the symptoms noted and the relatively high 
GAF score, the examination does not support a finding of a rating 
greater than 50 percent as the symptoms do not appear to cause 
occupational and social impairment with deficiencies in most 
areas.  Specifically, the records do not show symptoms of the 
severity required for the higher rating.  In fact, the 
examination appears to indicate that the Veteran's condition 
improved, providing evidence against this claim. 

A September 2006 VA outpatient treatment record states that the 
Veteran was sleeping better but would occasionally react with 
anger.  A GAF score of 59 was assigned.  A February 2007 record 
states that the Veteran's memory and concentration were fair.  He 
said he suffered insomnia and some hopelessness about his 
hepatitis C treatment and about being unemployed.  He continued 
to have daily intrusive thoughts of Vietnam, reported 
overreacting with anger, and continued isolation from others.  
His mood was depressed and dysphoric and his affect constricted 
but congruent.  No homicidal or suicidal ideation was present.  A 
GAF score of 49 was assigned; however, despite the lower GAF 
score, the evidence does not show occupational and social 
impairment with deficiencies in most areas as a result of the 
symptoms listed in DC 9411 or other symptoms of the severity 
necessary for a higher rating.

The Veteran had another VA examination in April 2007.  Symptoms 
included intrusive thoughts of Vietnam, nightmares, flashbacks of 
combat, hypervigilance, exaggerated startle response, difficulty 
sleeping, and difficulty concentrating.  He continued to avoid 
relationships, crowds, and talking about the war.  He expressed 
markedly diminished interest and participation in activities.  He 
said he quit using marijuana and cocaine.  The examiner noted 
that he had virtually no social relationships or leisure 
pursuits.  The psychological functional status showed that his 
performance in employment or schooling has diminished.  He also 
noted the Veteran's depressed mood, lack of impulse control, and 
sleep impairment.  The Veteran had no impairment of thought 
process or communication; exhibited appropriate behavior; had no 
suicidal ideation; exhibited marginal personal hygiene; was well 
oriented; had no evidence of memory impairment; displayed no 
obsessive or ritualistic behavior; and had normal speech 
patterns.  A GAF score of 50 was assigned and the examiner stated 
that the Veteran has significant PTSD symptoms and functions 
poorly.  The examiner said he has serious impairment in both 
social and occupational functioning.  

The Board finds that while this examination shows a few 
borderline symptoms favoring an increased rating, the overall 
disability picture continues to show that the Veteran's symptoms 
cause only occupational and social impairment with reduced 
reliability and productivity and do not cause occupational and 
social impairment with deficiencies in most areas.  

A VA treatment record dated May 2007 notes a GAF score of 53 
while a June 2007 record shows a GAF of 55.  An August 2007 
record shows that the Veteran reported feeling better but that he 
continued to have nightmares about Vietnam.  However, he said he 
has learned to cope with the nightmares.  The treating provider 
said he was not depressed or psychotic and expressed no homicidal 
or suicidal ideation.  He was alert and oriented and displayed 
some good insight.  A GAF of 70 was assigned.  A December 2007 
record shows that the Veteran continued to have recurrent 
thoughts and nightmares, but that they had lessened.  A GAF of 69 
was assigned.  An April 2008 treatment record shows difficulty 
sleeping, occasional nightmares, and hallucinations.  A GAF of 65 
was noted.  A July 2008 record also noted a GAF of 65.  In 
October 2008, the Veteran reported depression and problems 
sleeping.  A GAF of 55 was assigned.  Overall, these records show 
an improvement in the Veteran's condition since his April 2007 VA 
examination, and do not support a higher disability rating.

The Veteran was afforded a new VA examination in October 2009.  
He reported feeling numb from hearing about the deaths in the 
Iraq and Afghanistan wars.  His sleep was still poor and 
continued to have nightmares.  He continued to live alone and 
remained unemployed since 2005 when he tested positive for 
cocaine and retired.  He does not socialize.  His recreational 
activities include photography.

The examiner said the Veteran was depressed and continued to have 
sleep problems as well as recurrent and intrusive distressing 
recollections of Vietnam.  He also suffered intense psychological 
distress at exposure to internal or external cues that symbolized 
or resembled an aspect of his traumatic events.  Also noted was a 
sense of foreshortened future, detachment or estrangement from 
others, marked diminished interest or participation in 
significant activities, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated startle 
response.

The Veteran was clean and neatly groomed; had unremarkable speech 
and psychomotor activity; and exhibited a cooperative, friendly, 
relaxed, and attentive attitude; normal affect; depressed mood; 
good orientation, attention, and thought process; good memory and 
judgment; average intelligence; and good insight.  He indicated 
no obsessive or ritualistic behavior or suicidal or homicidal 
ideation.  He had good impulse control.

The examiner noted that Veteran's symptoms are mild in severity 
and that he has no symptoms some days.  In the opinion, the 
examiner stated that the Veteran's PTSD symptoms do not cause 
total occupational and social impairment or deficiencies in 
judgment, thinking, family relations, work, or mood.  Further, 
the symptoms do not cause reduced reliability and productivity, 
occasional decrease in work efficiency, or intermittent periods 
of inability to perform occupational tasks.  The examiner stated 
that the symptoms and signs are transient or mild and decrease 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress.  A GAF score of 55 was 
assigned.  

Unfortunately, the symptoms noted in the examination report in 
conjunction with the examiner's opinion regarding their affects 
on the Veteran's daily life heavily weigh against the assignment 
of a higher rating.  Specifically, the examiner stated that the 
Veteran's symptoms are mild and the Board's review of the 
evidence failed to reveal symptoms of the severity necessary to 
assign a higher rating.

The Board also reviewed documents from the Social Security 
Administration (SSA).  However, it appears that SSA based its 
findings on copies of VA outpatient treatment records already 
discussed herein.  It appears that SSA granted benefits as a 
result of the Veteran's service-connected PTSD and tinnitus, as 
well as his non-service-connected hepatitis C and low back pain 
(two disabilities that cannot form the basis for a finding that 
the Veteran's service-connected disabilities have caused TDIU).  
Also noted was his drug abuse, which he said was in remission at 
the time of his application.

As noted above, for a 70 percent disability rating, the Veteran's 
symptoms must cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  However, an increased rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Unfortunately, a review of the evidence fails to show the 
necessary criteria for a higher rating.  None of the treatment 
records show deficiencies in most areas, and in fact, the records 
specifically note that the Veteran does not indulge in suicidal 
ideation or obsessional rituals and does not exhibit abnormal 
speech.  Further the records indicate depressed mood but none 
indicate that the Veteran is unable to function independently, 
appropriately and effectively.  Only the April 2007 VA 
examination indicated impaired impulse control and marginal 
hygiene with serious impairment in both social and occupational 
functioning.  A GAF of 50 was assigned.  Treatment records 
subsequent to the April 2007 VA examination indicate that the 
Veteran's condition improved.  For example, an August 2007 record 
shows that the Veteran reported feeling better and was assigned a 
GAF of 70.  The October 2009 VA examiner stated that the 
Veteran's symptoms are mild.

Regarding the Veteran's social and occupational functioning, the 
Board does not deny that he suffers deficiencies in these areas, 
the basis of the current evaluation.  However, regarding 
employment, the Veteran stopped working because he was forced to 
resign after testing positive for drugs.  He has not indicated 
and the evidence does not otherwise show that he quit working or 
is unable to function in a workplace due to his PTSD.  In fact, 
the October 2009 examiner stated that the PTSD symptoms and signs 
are transient or mild and cause decrease in work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  The Board also recognizes that the Veteran 
has lived alone and isolates himself from others; however, the 
evidence shows, at most, that he has difficulty establishing and 
maintaining relationships.  The evidence does not show that he is 
unable to establish and maintain effective relationships.  

Even if the Board finds that he is unable to establish and 
maintain effective relationships, an increased rating cannot be 
based solely upon social impairment.  Simply, the evidence as a 
whole does not show the severity of symptoms warranted for a 
higher rating.  Consequently, the Board finds that the evidence 
weighs against the assignment of a 70 percent rating.

The Board also considered the many GAF scores assigned throughout 
the pendency of the claim, which have ranged from 45 to 70.  The 
majority of the scores range in the 50s and 60s, which represent 
mild to moderate symptoms.  On two occasions he was assigned a 
GAF score in the 40s, representing serious symptoms.  However, as 
noted above, the evidence as a whole fails to show symptoms of 
the severity necessary to warrant a rating greater than 50 
percent.

Finally, a total rating is not warranted as the Veteran has 
consistently been oriented and has shown no severe memory deficit 
or inability to perform activities of daily living as a result of 
his PTSD.  Moreover, he has never attempted suicide or formed a 
clear plan and there is no showing that he is a persistent danger 
to others.  Additionally, there is no grossly inappropriate 
behavior such as to justify a 100 percent rating.  Finally, his 
GAF scores, while reflecting some problems, do not indicate total 
occupational or social impairment.

The Board notes that the Veteran is competent to report that his 
PTSD is worse than evaluated; however, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an evaluation 
in excess of 50 percent not warranted.  The appeal is denied.  
The Board finds that the most probative evidence indicates either 
that the Veteran's disability evaluation should be 50 percent or 
less, not higher. 

B.  Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing 
loss.  Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000 and 4000 
Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of 
disability from defective hearing, the rating schedule requires 
assignment of a Roman numeral designation, ranging from I to XI.  
Other than exceptional cases, VA arrives at the proper 
designation by mechanical application of Table VI, which 
determines the designation based on results of standard test 
parameters.  Id.  Table VII is then applied to arrive at a rating 
based upon the respective Roman numeral designations for each 
ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.

The Veteran had a VA examination in November 2008.  The 
documented pure tone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 20, 30, 50, and 60 decibels, 
respectively, for an average of 40 decibels.  Pure tone 
thresholds measured in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 15, 20, 40, and 55 decibels, respectively, with an 
average of 33 decibels.  Speech recognition for both ears was 96 
percent, providing highly probative evidence against this claim 
as it indicates that the standards of a higher evaluation are not 
met.

The application of 38 C.F.R. § 4.85 Table VI to the November 2008 
measurements results in the assignment of Roman Numeral I for the 
right ear and Roman Numeral I for the left ear, for the purpose 
of determining a disability rating.  This results in a non-
compensable, or 0 percent, rating under Table VII of 38 C.F.R. § 
4.85.  The evidence of record does not support a finding of 
"exceptional" hearing loss.

Based on the results of auditory tests and the mechanical 
application of relevant regulations, the level of hearing loss 
does not rise to a compensable rating.  See 38 C.F.R. § 4.85(b)-
(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  
Pursuant to 38 C.F.R. § 4.85 and Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992), the Board has engaged in a "mechanical," 
objective application of the numerical data generated from the 
Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. 
at 349.  In this regard, the Board exercises no discretion, and 
simply must apply the test score numbers to the relevant Tables.  
See 38 C.F.R. § 4.85(b)-(e).

As noted above, VA examination scores conclusively led to the 
zero percent disability rating, and the Board lacks the authority 
to operate outside the bounds of applicable regulatory 
provisions, including the guidelines for the assignment of 
disability ratings set forth in 38 C.F.R. § 4.85.  See 38 
U.S.C.A. § 7104; 38 C.F.R.  § 20.101(a).  As such, the claim for 
an increase in evaluation must be denied on a schedular basis.

This decision does not suggest that the Veteran's hearing is 
perfect, simply that, at this time, the Veteran's hearing loss 
does not provide a basis to award a compensable evaluation.

C.  TDIU

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by any nonservice-connected disabilities.  See 38 C.F.R.          
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability alone.  See 38 C.F.R.             
§ 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-
connected disabilities alone must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

In this case, the Veteran's service-connected disabilities 
include PTSD, rated 50 percent disabling; tinnitus, rated 10 
percent disabling; and bilateral hearing loss, rated as 
noncompensable.  The combined rating is 60 percent.  Because the 
Veteran does not have one disability ratable at 60 percent or 
more, or one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent, the Veteran does not 
meet the schedular criteria for TDIU.  However, as noted above, 
the Veteran's disabilities may be considered under subjective 
criteria.

Unfortunately, as discussed above, the Veteran was forced to 
resign from his last job in 2005 as a result of testing positive 
on a drug test.  The fact that the Veteran's drug use appears to 
be now in remission only provides evidence against this claim.  
He did not become unemployed as a result of a service connected 
disability and he has not indicted and the evidence does not 
otherwise show that he quit working or is unable to function in a 
workplace due to his PTSD, only drug use.   

In fact, the October 2009 VA examiner stated that the PTSD 
symptoms and signs are transient or mild and cause decrease in 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The examiner did not state 
that the disability rendered him unemployable.  Regarding the 
hearing loss, which is rated as noncompensable, the examiner 
stated only that the Veteran should consider bilateral 
amplification as the effect of his hearing loss is difficulty 
hearing conversation.  Finally, for tinnitus, rated 10 percent 
disabling, the June 2005 VA examination failed to indicate the 
impact of the disability on service.  Regardless, the evidence 
does not show that any of these disabilities alone or as a whole 
render the Veteran unemployable.

The Veteran argues that his SSA determination should weigh in 
favor of his claim for TDIU benefits because SSA found that he 
was unable to work due to his service-connected disabilities.  
The Board reviewed documents from SSA.  It appears that SSA 
granted benefits as a result of the Veteran's service-connected 
PTSD and tinnitus, as well as his non-service-connected hepatitis 
C and low back pain.  Also noted was his drug abuse, which he 
said was in remission at the time of his application.  
Unfortunately, SSA did not find that the Veteran is unemployable 
based solely upon his service-connected disabilities so, in fact, 
the SSA finding actual provides evidence against this claim, 
indicating four primary disabilities have caused his 
unemployment, not two. 

Further, the Board observes that SSA employs different criteria 
than VA in determining total disability and, thus, the Board is 
not required to reach the same conclusion, as the statutes and 
regulations governing the VA adjudications are substantially 
different from those governing SSA adjudications.  See Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).

The Board has considered all of the evidence, including the 
Veteran's statements regarding his unemployability; 
unfortunately, the Board finds that the medical evidence is more 
probative of the issue of whether the service connected 
disabilities render the Veteran unemployable.  Accordingly, the 
entitlement to TDIU benefits is denied.

D.  Extraschedular Ratings

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the Veteran's complaints of how his 
service-connected PTSD has affected his activities of work and 
daily living.  In the Board's opinion, all aspects of the 
Veteran's PTSD impairment are adequately encompassed in the 
assigned 50 percent schedular rating.  

In addition, the Board finds that the Veteran's hearing 
impairment is adequately encompassed in the assigned 
noncompensable rating.  The manifestations of the Veteran's 
hearing loss, and associated impairment (difficulty understanding 
speech in the presence of background noise, difficulty hearing on 
the telephone, and difficulty hearing the television), are wholly 
encompassed by the schedular criteria, and those criteria are not 
shown to be inadequate.

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes that 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization related to the service- connected PTSD or 
bilateral hearing loss disability that would take the Veteran's 
case outside the norm so as to warrant an extraschedular rating 
for either claim.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R.       § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2005, June 2007, and October 2008 
that fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran was afforded VA medical examinations as discussed 
herein.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating greater than 50 percent for PTSD is 
denied.

Entitlement to a compensable rating for bilateral hearing loss is 
denied.

Entitlement to TDIU is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


